DETAILED ACTION
The action is responsive to the Application filed on 11/29/2021. Claims 1-16 and 18-21 are pending in the case. Claims 1, 16 and 21 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10389675. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set in the '675 patent only including minor differences in computer structure. It would have been obvious to distinguish between the reply-all and reply icons to avoid user confusion. It would have been obvious to modify the reply-all icon to indicate to the user that he/she was blind carbon copied so that the user could reduce the chances of accidentally replying-all in situation where it is inappropriate such as when the user is blind carbon copied.

Application No. 17/536635
Patent No. 10389675
1. A method for email communication, executed at least in part in a computer system, the method comprising: 
receiving an incoming email message to a user, having at least one address list identifying message recipients, including the user and all other message recipients; 
deriving address-context information from the at least one address list; 
rendering the incoming email message; 
rendering a Reply All icon associated with the incoming email message, the Reply All icon extending over a Reply-All-icon area; and 
providing at least a part of the address-context information from the at least one address list as part of the Reply All icon and within the Reply-All-icon area.

2. The method of claim 1, wherein the address-context information includes an abbreviated description of the at least one address list.

3. The method of claim 1, further comprising, detecting input from the user over the Reply All icon and responsive to the input from the user over the Reply All icon, creating an outgoing email message to a sender of the incoming email message and the all other message recipients of the at least one address list.

4. The method of claim 1, the method further comprising rendering a Reply icon associated with the incoming email message, the Reply icon extending over a Reply-icon area on a user interface, wherein the rendering of the Reply All icon uses graphics distinguishing the Reply All icon from the Reply icon.

5. The method of claim 1, wherein the Reply All icon indicates a gesture for activating the Reply All icon.

6. The method of claim 1, wherein the at least one address list comprises at least one of a To address list, a Cc address list, and a Bcc address list.

7. The method of claim 1, wherein the at least one address list includes a Bcc address list identifying the user, and wherein the Reply All icon indicates the user was identified in the Bcc address list.

8. The method of claim 1, the rendered Reply All icon indicating a number proportional to the number of the message recipients.

9. The method of claim 1, further comprising displaying the rendered Reply All icon, detecting a user action corresponding to hovering over the displayed Reply All icon, and, responsive to the detection, identifying at least a portion of the message recipients in an information box.

10. The method of claim 1, further comprising detecting a user selection of the Reply All icon and, responsive to the user selection of the Reply All icon, prompting for user input to proceed or not with a Reply All command.

11. The method of claim 10, wherein the prompting includes displaying the at least one of the message recipients.

12. The method of claim 1, further comprising: displaying, on a user interface, a rendering of a Reply icon associated with the incoming email message; sensing a user gesture; identifying the user gesture as indicative of one of the Reply icon and the Reply All icon; and activating the indicated one of the Reply icon and the Reply All icon.

13. The method of claim 12, wherein the user interface comprises a touch screen, and wherein identifying the gesture comprises distinguishing between a single finger tap on the touch screen and a double finger tap on the touch screen.

14. The method of claim 12, wherein identifying the gesture comprises distinguishing between a single mouse click and a double mouse click.

15. The method of claim 12, wherein the rendering of the Reply All icon indicates the gesture indicative of the Reply All icon.

16. A method for email communication, executed at least in part in a computer system, the method comprising: 
receiving an incoming email message identifying a sender and message recipients; 
rendering the incoming email message; 
rendering a Reply icon associated with the incoming email message, the Reply icon extending over a Reply-icon area and indicating a first gesture for activating the Reply icon; and 
rendering a Reply All icon associated with the incoming email message, the Reply All icon extending over a Reply-All-icon area and indicating a second gesture for activating the Reply All icon, wherein the second gesture for activating the Reply All icon differs from the first gesture for activating.

18. (Currently Amended) The method of claim 16, further comprising: sensing a user gesture; identifying the user gesture as indicative of one of the first gesture for indicating the Reply icon and the second gesture for indicating the Reply All icon; and activating the indicated one of the Reply icon and the Reply All icon.

19. (Currently Amended) The method of claim 18, wherein the computer system interfaces with a touch screen, and wherein identifying the first gesture comprises a single finger tap on the touch screen and the second gesture comprising a double finger tap on the touch screen.

20. The method of claim 18, wherein the first gesture comprises a single mouse click and the second gesture comprises a double mouse click.

21. (Original) A computer system comprising: one or more processors; memory accessible to the one or more processors; and one or more programs stored in the memory which when executed by the one or more processors causes the computer system to perform a method for email communication comprising: receiving an incoming email message to a user, having at least one address list identifying message recipients, including the user and all other message recipients; deriving address-context information from the at least one address list; rendering the incoming email message; rendering a Reply All icon associated with the incoming email message, the Reply All icon extending over a Reply-All- icon area; and providing at least a part of the address-context information from the at least one address list as part of the Reply All icon and within the Reply-All-icon area.
1. A method for email communication, executed at least in part in a computer system, the method comprising: 
receiving an incoming email message in a user's email system, from a sender, having at least one address list identifying message recipients, including the user and all other message recipients; 
deriving address-context information from the at least one address list, the address context information including an abbreviated description of the at least one address list; 
rendering the incoming email message; 
rendering a Reply All icon associated with the incoming email message, the Reply All icon extending over a Reply-All-icon area; 
providing the abbreviated description of the at least one address list as part of the Reply All icon and within the Reply-All-icon area; 
detecting input from the user over the Reply-All-icon area of the Reply All icon, the user input over the Reply-All-icon area activating the Reply All icon; and 
responsive to the user input over the Reply-All-icon area of the Reply All icon activating the Reply All icon, creating an outgoing email message to the sender and the all other message recipients of the at least one address list.

6. The method of claim 1, the method further comprising rendering a Reply icon associated with the incoming email message, the Reply icon extending over a Reply-icon area on a user interface, the Reply-icon area extending over a listing of a subset of the message recipients.

7. The method of claim 1, wherein the Reply All icon indicates a gesture for selecting the Reply All icon.

9. The method of claim 1, wherein the at least one address list comprises at least one of a To address list, a Cc address list, and a Bcc address list.

11. The method of claim 1, the rendered Reply All icon indicating a number proportional to the number of the message recipients.

12. The method of claim 1, further comprising displaying the rendered Reply All icon, detecting a user action corresponding to hovering over the displayed Reply All icon, and, responsive to the detection, identifying at least a portion of the message recipients in an information box.

14. The method of claim 1, further comprising detecting a user selection of the Reply All icon and, responsive to the user selection of the Reply All icon, prompting for user input to proceed or not with a Reply All command.

16. The method of claim 14, wherein the prompting includes displaying the at least one of the message recipients.

17. The method of claim 1, further comprising: 
displaying, on a user interface, a rendering of a Reply icon associated with the incoming email message; 
sensing a user gesture; 
identifying the user gesture as indicative of one of the Reply icon and the Reply All icon; and 
activating the indicated one of the Reply icon and the Reply All icon.

18. The method of claim 17, wherein the user interface comprises a touch screen, and wherein identifying the gesture comprises distinguishing between a single finger tap on the touch screen and a double finger tap on the touch screen.

19. The method of claim 17, wherein identifying the gesture comprises distinguishing between a single mouse click and a double mouse click.

20. The method of claim 17, wherein the rendering of the Reply All icon indicates the gesture indicative of the Reply All icon.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-6, 12, 15, 16, 18 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Abou Mahmoud et al. (US 20130054710 A1, hereinafter Abou Mahmoud).

As to claim 1, Abou Mahmoud discloses a method for email communication, executed at least in part in a computer system, the method comprising: 
receiving an incoming email message to a user, having at least one address list identifying message recipients, including the user and all other message recipients ("FIG. 4 depicts a view 400 of a recipient email client via which a version of the email is received in accordance with one embodiment of the present invention. The view 400 can include a field 402 that identifies an identifier for the sender of the email, a field 404 that identifies when the email was sent, a field 406 that presents identifiers for recipients included in the group of recipients to whom the particular version of the email was sent, a field 408 that identifies the subject of the email, and the content 410 of the email. Although not shown, the view 400 also can include a field presenting identifiers for recipients being copied on the email (e.g., in a 'Cc' field)," Abou Mahmoud paragraph 0046); 
deriving address-context information from the at least one address list (“In one aspect, to categorize the recipients, the email client 102 and/or the email server 110 can process past email exchanges involving two or more of the recipients to determine which recipients previously have communicated with each other, which can indicate that such recipients likely know one another,” Abou Mahmoud paragraph 0031); 
rendering the incoming email message ("FIG. 4 depicts a view 400 of a recipient email client via which a version of the email is received in accordance with one embodiment of the present invention. The view 400 can include a field 402 that identifies an identifier for the sender of the email, a field 404 that identifies when the email was sent, a field 406 that presents identifiers for recipients included in the group of recipients to whom the particular version of the email was sent, a field 408 that identifies the subject of the email, and the content 410 of the email. Although not shown, the view 400 also can include a field presenting identifiers for recipients being copied on the email (e.g., in a 'Cc' field). Still, the view 400 can include any of a myriad of other fields and/or messages that may be presented to a recipient of an email and the invention is not limited in this regard," Abou Mahmoud paragraph 0046); 
rendering a Reply All icon associated with the incoming email message, the Reply All icon extending over a Reply-All-icon area ("The recipient of the email can be provided an option to respond to the version of the email. For example, a 'reply' selectable or icon or button 412 can be presented to allow the recipient to reply to the sender of the email with a reply to the email. A 'reply to all' or 'reply to all people I know' selectable icon or button 414 can be presented to allow the recipient to reply to other recipients in the same group of recipients in which the recipient is categorized, as well as the email sender, with a reply to the email," Abou Mahmoud paragraph 0048); and 
providing at least a part of the address-context information from the at least one address list as part of the Reply All icon and within the Reply-All-icon area ("Further, the recipients of the email can be provided an option to reply to all other recipients identified in the same groups. For example, if a first recipient is identified in a group comprising four other recipients, the first recipient can select a 'reply to all' button, or a 'reply to all people I know' button, to send the reply to the other four recipients," Abou Mahmoud paragraph 0026, “reply to all people I know” button has the “people I know” address-context information).

As to claim 2, Abou Mahmoud further discloses the method of claim 1, wherein the address context address-context information includes an abbreviated description of the at least one address list (Abou Mahmoud Figure 4 416 "Reply to All People I Know" where "People I Know" is an abbreviated description of the recipients in the list).

As to claim 3, Abou Mahmoud further discloses the method of claim 1, further comprising, detecting input from the user over the Reply All icon and responsive to the input from the user over the Reply All icon, creating an outgoing email message to a sender of the incoming email message and the all other message recipients of the at least one address list ("The recipient of the email can be provided an option to respond to the version of the email. For example, a ‘reply’ selectable or icon or button 412 can be presented to allow the recipient to reply to the sender of the email with a reply to the email. A ‘reply to all’ or ‘reply to all people I know’ selectable icon or button 414 can be presented to allow the recipient to reply to other recipients in the same group of recipients in which the recipient is categorized, as well as the email sender, with a reply to the email," Abou Mahmoud paragraph 0048).

As to claim 4, Abou Mahmoud further discloses the method of claim 1, the method further comprising rendering a Reply icon associated with the incoming email message, the Reply icon extending over a Reply-icon area on a user interface, wherein the rendering of the Reply All icon uses graphics distinguishing the Reply All icon from the Reply icon ("The recipient of the email can be provided an option to respond to the version of the email. For example, a 'reply' selectable or icon or button 412 can be presented to allow the recipient to reply to the sender of the email with a reply to the email. A 'reply to all' or 'reply to all people I know' selectable icon or button 414 can be presented to allow the recipient to reply to other recipients in the same group of recipients in which the recipient is categorized, as well as the email sender, with a reply to the email," Abou Mahmoud paragraph 0048; Abou Mahmoud Figure 4 412, 414 and 416 "reply", reply all and reply to all people I know buttons).

As to claim 5, Abou Mahmoud further discloses the method of claim 1, wherein the Reply All icon indicates a gesture for activating the Reply All icon ("The recipient of the email can be provided an option to respond to the version of the email. For example, a 'reply' selectable or icon or button 412 can be presented to allow the recipient to reply to the sender of the email with a reply to the email. A 'reply to all' or 'reply to all people I know' selectable icon or button 414 can be presented to allow the recipient to reply to other recipients in the same group of recipients in which the recipient is categorized, as well as the email sender, with a reply to the email," Abou Mahmoud paragraph 0048; Abou Mahmoud Figure 4 412, 414 and 416 "reply", reply all and reply to all people I know buttons which indicate to the user that some selection gesture can be performed on the buttons).

As to claim 6, Abou Mahmoud further discloses the method of claim 1, wherein the at least one address list comprises at least one of a To address list, a Cc address list, and a Bcc address list ("FIG. 4 depicts a view 400 of a recipient email client via which a version of the email is received in accordance with one embodiment of the present invention. The view 400 can include a field 402 that identifies an identifier for the sender of the email, a field 404 that identifies when the email was sent, a field 406 that presents identifiers for recipients included in the group of recipients to whom the particular version of the email was sent, a field 408 that identifies the subject of the email, and the content 410 of the email. Although not shown, the view 400 also can include a field presenting identifiers for recipients being copied on the email (e.g., in a 'Cc' field)," Abou Mahmoud paragraph 0046).

As to claim 12, Abou Mahmoud further discloses the method of claim 1, further comprising: displaying, on a user interface, a rendering of a Reply icon associated with the incoming email message; sensing a user gesture; identifying the user gesture as indicative of one of the Reply icon and the Reply All icon; and activating the indicated one of the Reply icon and the Reply All icon (“In response to the user selecting to send the email, for example by selecting the selectable send icon or button 316,” Abou Mahmoud paragraph 0044; "The recipient of the email can be provided an option to respond to the version of the email. For example, a 'reply' selectable or icon or button 412 can be presented to allow the recipient to reply to the sender of the email with a reply to the email. A 'reply to all' or 'reply to all people I know' selectable icon or button 414 can be presented to allow the recipient to reply to other recipients in the same group of recipients in which the recipient is categorized, as well as the email sender, with a reply to the email," Abou Mahmoud paragraph 0048; Abou Mahmoud Figure 4 412, 414 and 416 "reply", reply all and reply to all people I know buttons in different locations and thus different selection commands for each button).

As to claim 15, Abou Mahmoud further discloses the method of claim 12, wherein the rendering of the Reply All icon indicates the gesture indicative of the Reply All icon ("The recipient of the email can be provided an option to respond to the version of the email. For example, a 'reply' selectable or icon or button 412 can be presented to allow the recipient to reply to the sender of the email with a reply to the email. A 'reply to all' or 'reply to all people I know' selectable icon or button 414 can be presented to allow the recipient to reply to other recipients in the same group of recipients in which the recipient is categorized, as well as the email sender, with a reply to the email," Abou Mahmoud paragraph 0048; Abou Mahmoud Figure 4 412, 414 and 416 "reply", reply all and reply to all people I know buttons which indicate to the user that some selection gesture can be performed on the buttons).

As to claim 16, Abou Mahmoud discloses a method for email communication, executed at least in part in a computer system, the method comprising: 
receiving an incoming email message identifying a sender and message recipients ("FIG. 4 depicts a view 400 of a recipient email client via which a version of the email is received in accordance with one embodiment of the present invention. The view 400 can include a field 402 that identifies an identifier for the sender of the email, a field 404 that identifies when the email was sent, a field 406 that presents identifiers for recipients included in the group of recipients to whom the particular version of the email was sent, a field 408 that identifies the subject of the email, and the content 410 of the email. Although not shown, the view 400 also can include a field presenting identifiers for recipients being copied on the email (e.g., in a 'Cc' field)," Abou Mahmoud paragraph 0046); 
rendering the incoming email message ("FIG. 4 depicts a view 400 of a recipient email client via which a version of the email is received in accordance with one embodiment of the present invention. The view 400 can include a field 402 that identifies an identifier for the sender of the email, a field 404 that identifies when the email was sent, a field 406 that presents identifiers for recipients included in the group of recipients to whom the particular version of the email was sent, a field 408 that identifies the subject of the email, and the content 410 of the email. Although not shown, the view 400 also can include a field presenting identifiers for recipients being copied on the email (e.g., in a 'Cc' field). Still, the view 400 can include any of a myriad of other fields and/or messages that may be presented to a recipient of an email and the invention is not limited in this regard," Abou Mahmoud paragraph 0046); 
rendering a Reply icon associated with the incoming email message, the Reply icon extending over a Reply-icon area and indicating a first gesture for activating the Reply icon ("The recipient of the email can be provided an option to respond to the version of the email. For example, a 'reply' selectable or icon or button 412 can be presented to allow the recipient to reply to the sender of the email with a reply to the email. A 'reply to all' or 'reply to all people I know' selectable icon or button 414 can be presented to allow the recipient to reply to other recipients in the same group of recipients in which the recipient is categorized, as well as the email sender, with a reply to the email," Abou Mahmoud paragraph 0048); and 
rendering a Reply All icon associated with the incoming email message, the Reply All icon extending over a Reply-All-icon area and indicating a second gesture for activating the Reply All icon, wherein the second gesture for activating the Reply All icon differs from the first gesture for activating the Reply icon (“In response to the user selecting to send the email, for example by selecting the selectable send icon or button 316,” Abou Mahmoud paragraph 0044; "The recipient of the email can be provided an option to respond to the version of the email. For example, a 'reply' selectable or icon or button 412 can be presented to allow the recipient to reply to the sender of the email with a reply to the email. A 'reply to all' or 'reply to all people I know' selectable icon or button 414 can be presented to allow the recipient to reply to other recipients in the same group of recipients in which the recipient is categorized, as well as the email sender, with a reply to the email," Abou Mahmoud paragraph 0048; Abou Mahmoud Figure 4 412, 414 and 416 "reply", reply all and reply to all people I know buttons in different locations and thus different selection commands for each button).

As to claim 18, it is substantially similar to claim 12 and is therefore rejected using the same rationale as above.

As to claim 21, Abou Mahmoud discloses a computer system comprising: one or more processors; memory accessible to the one or more processors; and one or more programs stored in the memory which when executed by the one or more processors causes the computer system to perform (“The system 800 can include at least one processor 805 coupled to memory elements 810 through a system bus 115. As such, the system 800 can store program code within the memory elements 810. The processor 805 can execute the program code accessed from memory elements 810 via the system bus 815,” Abou Mahmoud paragraph 0056) a method for email communication comprising: 
receiving an incoming email message to a user, having at least one address list identifying message recipients, including the user and all other message recipients ("FIG. 4 depicts a view 400 of a recipient email client via which a version of the email is received in accordance with one embodiment of the present invention. The view 400 can include a field 402 that identifies an identifier for the sender of the email, a field 404 that identifies when the email was sent, a field 406 that presents identifiers for recipients included in the group of recipients to whom the particular version of the email was sent, a field 408 that identifies the subject of the email, and the content 410 of the email. Although not shown, the view 400 also can include a field presenting identifiers for recipients being copied on the email (e.g., in a 'Cc' field)," Abou Mahmoud paragraph 0046); 
deriving address-context information from the at least one address list (“In one aspect, to categorize the recipients, the email client 102 and/or the email server 110 can process past email exchanges involving two or more of the recipients to determine which recipients previously have communicated with each other, which can indicate that such recipients likely know one another,” Abou Mahmoud paragraph 0031); 
rendering the incoming email message ("FIG. 4 depicts a view 400 of a recipient email client via which a version of the email is received in accordance with one embodiment of the present invention. The view 400 can include a field 402 that identifies an identifier for the sender of the email, a field 404 that identifies when the email was sent, a field 406 that presents identifiers for recipients included in the group of recipients to whom the particular version of the email was sent, a field 408 that identifies the subject of the email, and the content 410 of the email. Although not shown, the view 400 also can include a field presenting identifiers for recipients being copied on the email (e.g., in a 'Cc' field). Still, the view 400 can include any of a myriad of other fields and/or messages that may be presented to a recipient of an email and the invention is not limited in this regard," Abou Mahmoud paragraph 0046); 
rendering a Reply All icon associated with the incoming email message, the Reply All icon extending over a Reply-All- icon area ("The recipient of the email can be provided an option to respond to the version of the email. For example, a 'reply' selectable or icon or button 412 can be presented to allow the recipient to reply to the sender of the email with a reply to the email. A 'reply to all' or 'reply to all people I know' selectable icon or button 414 can be presented to allow the recipient to reply to other recipients in the same group of recipients in which the recipient is categorized, as well as the email sender, with a reply to the email," Abou Mahmoud paragraph 0048); and 
providing at least a part of the address-context information from the at least one address list as part of the Reply All icon and within the Reply-All-icon area ("Further, the recipients of the email can be provided an option to reply to all other recipients identified in the same groups. For example, if a first recipient is identified in a group comprising four other recipients, the first recipient can select a 'reply to all' button, or a 'reply to all people I know' button, to send the reply to the other four recipients," Abou Mahmoud paragraph 0026, “reply to all people I know” button has the “people I know” address-context information).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abou Mahmoud et al. (US 20130054710 A1, hereinafter Abou Mahmoud) in view of Craft et al. (US 20080005355 A1, hereinafter Craft).

As to claim 7, Abou Mahmoud discloses the method of claim 1, wherein the at least one address list includes a Bcc address list (“Although not shown, the view 300 also can include a field indicating identifiers for recipients being copied on the email (e.g., in a ‘Cc’ field) and/or identifiers for recipients being blind copied on the email (e.g., in a ‘Bcc’ field),” Abou Mahmoud paragraph 0044).
However Abou Mahmoud does not appear to explicitly disclose a limitation wherein the at least one address list includes a Bcc address list identifying the user, and wherein the Reply All icon indicates the user was identified in the Bcc address list.
Craft teaches a limitation wherein the at least one address list includes a Bcc address list identifying the user, and wherein the Reply All icon indicates the user was identified in the Bcc address list ("In yet another example, blocking a 'reply all' or 'forward' function may include removing a button or menu option for the ‘reply all’ or ‘forward’ function or adjusting the graphical indication of the options when the user views a communication of which the user is a hidden recipient. It is important to note that additional or alternate directions may be selected for a user's hidden recipient preferences and that particular directions may be associated with one or more warning conditions," Craft paragraph 0054; "In the example, however, for electronic communication 402, because 'user B' is a hidden recipient, the hidden recipient manager blocks the options to 'reply all' and to 'forward', as indicated by the shading of the selectable buttons illustrated at reference numeral 414 and 416," Craft paragraph 0051, shading of the reply-all button to indicate that the user was blind carbon copied).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Abou Mahmoud to visually indicate to the user that he/she is blind carbon copied through modification of a reply all icon as taught by Craft. One would have been motivated to make such a combination so that the user could ensure that the reply-all function is not activated in situations where it is inappropriate, such as when the user is blind carbon copied.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abou Mahmoud et al. (US 20130054710 A1, hereinafter Abou Mahmoud) in view of Blair (US 20110126126 A1).

As to claim 8, Abou Mahmoud discloses the method of claim 1, however Abou Mahmoud does not appear to explicitly disclose the rendered Reply All icon indicating a number proportional to the number of the message recipients.
Blair teaches the rendered reply icon indicating a number proportional to the number of the message recipients ("Where a message exchange involves multiple parties, not all may be reachable by all means. In such cases the application may rank icons according to the 'coverage' (number of participants that can be reached--optionally giving priority to 'To' over 'cc' participants). Those methods providing partial coverage may be greyed out and/or provide indication (within the icon, on pop-up text or menu for example) to show how many and/or exactly which participants can be reached via those mechanisms," Blair paragraph 0271).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Abou Mahmoud to visually indicate to the user how many recipients will be reached in Abou Mahmoud’s reply to all people I know icon as taught by Blair. One would have been motivated to make such a combination so that the user could have more information to distinguish and choose between the reply-all and reply to all people I know functions, resulting in greater ease of use for the user.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abou Mahmoud et al. (US 20130054710 A1, hereinafter Abou Mahmoud) in view of Blair (US 20110126126 A1) in further view of Boody et al. (US 20050165584 A1, hereinafter Boody).

As to claim 9, Abou Mahmoud discloses the method of claim 1, further comprising displaying the rendered Reply All icon (Abou Mahmoud Figure 4 412, 414 and 416 "reply", reply all and reply to all people I know buttons). 
However Abou Mahmoud does not appear to explicitly disclose detecting a user action corresponding to hovering over the displayed Reply All icon, and, responsive to the detection, identifying at least a portion of the message recipients in an information box.
Blair teaches identifying at least a portion of the message recipients in an information box ("Where a message exchange involves multiple parties, not all may be reachable by all means. In such cases the application may rank icons according to the 'coverage' (number of participants that can be reached--optionally giving priority to 'To' over 'cc' participants). Those methods providing partial coverage may be greyed out and/or provide indication (within the icon, on pop-up text or menu for example) to show how many and/or exactly which participants can be reached via those mechanisms," Blair paragraph 0271, show which).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Abou Mahmoud to visually indicate to the user which recipients will be reached in Abou Mahmoud’s reply to all people I know icon as taught by Blair. One would have been motivated to make such a combination so that the user could have more information to distinguish and choose between the reply-all and reply to all people I know functions, resulting in greater ease of use for the user.
However neither Abou Mahmoud nor Blair appear to explicitly disclose detecting a user action corresponding to hovering over the displayed Reply All icon, and, responsive to the detection, identifying at least a portion of the message recipients in an information box.
Boody teaches detecting a user action corresponding to hovering over a displayed icon, and, responsive to the detection, identifying at least a portion of information in an information box (“As shown in FIG. 18, the hover over display 425 results when the local user hovers the cursor over the electronic mail activity icon 352 in the user display 427. The hover over display 425 is shown including information describing the last time the selected remote user was active in an electronic mail application, and recent electronic mail activity information including the times the remote user read electronic mail messages, the subjects of the electronic mail messages received or sent by the remote user, the senders or recipients of the electronic mail messages received or sent by the remote user,” Boody paragraph 0090).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Abou Mahmoud to display Blair’s icon’s pop-up text containing recipients in response to hovering over the icon as taught by Boody. One would have been motivated to make such a combination so that there could be more kinds of ways to show the information box thus resulting in greater ease of use for the user.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abou Mahmoud et al. (US 20130054710 A1, hereinafter Abou Mahmoud) in view of Valencia (US 20080183823 A1).

As to claim 10, Abou Mahmoud discloses the method of claim 1, further comprising detecting a user selection of the Reply All icon ("The recipient of the email can be provided an option to respond to the version of the email. For example, a 'reply' selectable or icon or button 412 can be presented to allow the recipient to reply to the sender of the email with a reply to the email. A 'reply to all' or 'reply to all people I know' selectable icon or button 414 can be presented to allow the recipient to reply to other recipients in the same group of recipients in which the recipient is categorized, as well as the email sender, with a reply to the email," Abou Mahmoud paragraph 0048).
However Abou Mahmoud does not appear to explicitly disclose responsive to the user selection of the Reply All icon, prompting for user input to proceed or not with a Reply All command.
Valencia teaches responsive to the user selection of the Reply All icon, prompting for user input to proceed or not with a Reply All command ("The message processing panel 112 includes various message processing functions (buttons) 104 which can be selected by a user to issue message processing commands to the message editor 100. For example, these message processing functions 104 include... a `reply all` function (button) that can be selected to compose a reply to the selected message to be sent to all the recipients on the selected message," Valencia paragraph 0027; "FIG. 3 illustrates an editing screen 300 of a message editor according to an embodiment of the present invention. The editing screen 300 includes a reply message," Valencia paragraph 0040; "The editing screen 300 includes a send function (button) 302, a save function (button) 304, and a cancel function (button) 306. The editing screen 300 further includes a reply message information panel 308 having a destination address (i.e., a recipient address) and subject line," Valencia paragraph 0041, selecting reply-all function will display a window with a list of recipients to the reply all and a "send" or "cancel" button).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Abou Mahmoud to prompt the user for input to proceed with a reply all command as taught by Valencia. One would have been motivated to make such a combination so that the user could easily back out of a reply all command in a situation where the user has accidentally activated the reply all icon thus resulting in greater ease of use and less frustration for the user.

As to claim 11, Abou Mahmoud as modified by Valencia further discloses the method of claim 10, wherein the prompting includes displaying the at least one of the message recipients ("The message processing panel 112 includes various message processing functions (buttons) 104 which can be selected by a user to issue message processing commands to the message editor 100. For example, these message processing functions 104 include... a `reply all` function (button) that can be selected to compose a reply to the selected message to be sent to all the recipients on the selected message," Valencia paragraph 0027; "FIG. 3 illustrates an editing screen 300 of a message editor according to an embodiment of the present invention. The editing screen 300 includes a reply message," Valencia paragraph 0040; "The editing screen 300 includes a send function (button) 302, a save function (button) 304, and a cancel function (button) 306. The editing screen 300 further includes a reply message information panel 308 having a destination address (i.e., a recipient address) and subject line," Valencia paragraph 0041, selecting reply-all function will display a window with a list of recipients to the reply all and a "send" or "cancel" button).

Claims 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abou Mahmoud et al. (US 20130054710 A1, hereinafter Abou Mahmoud) in view of Callanan et al. (US 20090119372 A1, hereinafter Callanan) in further view of Bai et al. (US 20110320974 A1).

As to claim 13, Abou Mahmoud discloses the method of claim 12, however Abou Mahmoud does not appear to explicitly disclose a limitation wherein the user interface comprises a touch screen, and wherein identifying the gesture comprises distinguishing between a single finger tap on the touch screen and a double finger tap on the touch screen.
Callanan teaches a limitation wherein identifying the gesture comprises distinguishing between a single click and a double click gesture ("For example, in addition/as an alternative to a reply to all for an email including a specific recipient, the attempted communication activity may include any reply to all for an email. As described above, a user may generally not wish to reply to all recipients in a distribution list or group email, but may do so accidentally or out of habit. Email warning process 10 may be configured to provide 106 a notification any time the user attempts to reply to all," Callahan paragraph 0035; "User 46 may select (e.g., using onscreen pointer 152 controlled by a pointing device, such as a mouse; not shown) ‘reply to all’ 154 in email user interface 150," Callanan paragraph 0031; "Continuing with the above-stated example, having determined that the attempted communication activity is inconsistent with the pattern of communication activity defined 102 for user 46, email warning process 10 and/or communication client application 22 may provide 106 a notification to user 46," Callanan paragraph 0032; "Continuing with the above example, notification 156 may provide user 46 with the option of continuing with the attempted communication activity (e.g., by clicking ‘ok’ 158 to proceed with sending a ‘reply to all’ email including user 52 as a recipient)," Callanan paragraph 0033, user needs to click on the “reply all” icon and then click on the “ok” button to initiate the reply-all function while reply function would not display a notification warning and thus needs a single click to activate).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Abou Mahmoud to require additional input to activate a reply all function as taught by Callanan. One would have been motivated to make such a combination so that it is harder for the user to accidentally activate the reply all function in situations where reply all would be inappropriate, thus resulting in less frustration for the user.
However neither Abou Mahmoud nor Callanan appear to explicitly disclose a touch screen and tap gestures.
Bai teaches a touch screen and tap gestures (“FIG. 1 depicts a conventional smart mobile device with a soft-keyboard touch screen,” Bai paragraph 0032; “In an exemplary embodiment for each region on top of a current screen, when a soft key is tapped,” Bai paragraph 0043; “If the pressed key is what the user intended, he/she can confirm the input by either keeping pressing the displayed key button for a certain amount of time or double-clicking the displayed key button,” Bai paragraph 0045”).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Abou Mahmoud to use touch screen gestures as taught by Bai. One would have been motivated to make such a combination so that that the finished product could be user with more kinds of devices such as devices lacking mouse input, thus resulting in greater utility for the finished product.

As to claim 19, it is substantially similar to claim 13 and is therefore rejected using the same rationale as above.

Claims 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abou Mahmoud et al. (US 20130054710 A1, hereinafter Abou Mahmoud) in view of Callanan et al. (US 20090119372 A1, hereinafter Callanan).

As to claim 14, Abou Mahmoud discloses the method of claim 12, however Abou Mahmoud does not appear to explicitly disclose a limitation wherein identifying the gesture comprises distinguishing between a single mouse click and a double mouse click.
Callanan teaches a limitation wherein identifying the gesture comprises distinguishing between a single mouse click and a double mouse click ("For example, in addition/as an alternative to a reply to all for an email including a specific recipient, the attempted communication activity may include any reply to all for an email. As described above, a user may generally not wish to reply to all recipients in a distribution list or group email, but may do so accidentally or out of habit. Email warning process 10 may be configured to provide 106 a notification any time the user attempts to reply to all," Callahan paragraph 0035; "User 46 may select (e.g., using onscreen pointer 152 controlled by a pointing device, such as a mouse; not shown) ‘reply to all’ 154 in email user interface 150," Callanan paragraph 0031; "Continuing with the above-stated example, having determined that the attempted communication activity is inconsistent with the pattern of communication activity defined 102 for user 46, email warning process 10 and/or communication client application 22 may provide 106 a notification to user 46," Callanan paragraph 0032; "Continuing with the above example, notification 156 may provide user 46 with the option of continuing with the attempted communication activity (e.g., by clicking ‘ok’ 158 to proceed with sending a ‘reply to all’ email including user 52 as a recipient)," Callanan paragraph 0033, user needs to click on the “reply all” icon and then click on the “ok” button to initiate the reply-all function while reply function would not display a notification warning and thus needs a single click to activate).
Accordingly it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Abou Mahmoud to require additional input to activate a reply all function as taught by Callanan. One would have been motivated to make such a combination so that it is harder for the user to accidentally activate the reply all function in situations where reply all would be inappropriate, thus resulting in less frustration for the user.

As to claim 20, it is substantially similar to claim 14 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070294428 A1 to Guy et al. discloses a method and system for email messaging where the reply all button is restricted based on a user's access level;
US 6769067 B1 to Soong et al. discloses a method and system for network communication control and security where reply and reply all functions can be restricted or have a caution alert;
US 20110266337 A1 to Reynolds et al. discloses an interactive color center display apparatus where a button has a guide indicating to the user that the button should be double-clicked in order to be activated; and
US 20120242581 A1 to Laubach discloses relative touch user interface enhancements where selectable elements have a badge to indicate that the element needs to be double-clicked in order to be activated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171